Citation Nr: 1002280	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  06-02 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for the residuals of a 
back injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 2005 and November 2005 rating 
decisions of the Department of Veterans Affairs Regional 
Offices (RO) in Columbia, South Carolina and Montgomery, 
Alabama.  

The Veteran was scheduled for a hearing before a Decision 
Review Officer (DRO) in September 2009.  However, the Veteran 
cancelled this hearing in writing in a letter received by VA 
in September 2009.  


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by sleep impairment, 
occasional panic attacks having occurred more than once a 
week, disturbances of motivation and mood, depressed mood, 
anxiety, and social and occupational impairment; it is not 
manifested by deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
symptoms such as obsessional rituals, intermittently 
illogical, obscure, or irrelevant speech, near-continuous 
panic of depression affecting the ability to function 
independently and appropriately, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
social relationships.  

2.  The Veteran's bilateral hearing loss did not manifest 
during, or as a result of, his active military service.  

3.  The Veteran's back disorder did not manifest during, or 
as a result of, his active military service.  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, 
Diagnostic Code 9411 (2009).  

2.  The criteria for establishing entitlement to service 
connection for hearing loss have not been met.  38 U.S.C.A. 
§§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.385, 4.85 (2009).

3.  The criteria for establishing entitlement to service 
connection for a back disorder have not been met.  
38 U.S.C.A. §§ 1110, 5103(a), 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 556 U. S. ___ (2009).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

The Veteran's increased rating claim for PTSD arises from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, and 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 
134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  
Therefore, no further notice is required for this claim.  

Regarding the Veteran's claims of service connection, letters 
sent to the Veteran in September 2004 and August 2005 
addressed all notice elements listed under 3.159(b)(1) and 
the September 2004 letter was sent prior to the initial RO 
decision in this matter.  The letters informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  While the 
Veteran was not provided with the Dingess requirements 
(specifically, how disability ratings and effective dates are 
assigned), because the claims are being denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
Veteran.  See Dingess/Hartman, 19 Vet. App. at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the Veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the Veteran's service. 

In this case, no examination is necessary in order to 
adjudicate the claim of entitlement to service connection for 
a back injury because there is no evidence to satisfy the 
second or third McLendon criteria discussed above.  
Specifically, there  is no evidence of an in-service disease 
or injury of the spine, and no evidence suggesting that the 
Veteran's current back complaints may be related to military 
service.  Therefore, a medical examination would serve no 
useful purpose in this case, since the requirement of an in-
service disease or injury to establish a service connection 
claim cannot be met upon additional examination.  The Veteran 
was not prejudiced by the lack of VA examination.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in January 2005, May 2008 and February 2009, and 
VA has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's Social Security Administration (SSA) records have 
also been obtained and incorporated into the claims file.  
Significantly, neither the Veteran nor his representative has 
identified any additional existing evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Increased Disability Rating for PTSD

The Veteran contends that he is entitled to an initial 
disability rating in excess of 50 percent for his service-
connected PTSD.  However, as outlined below, the 
preponderance of the evidence demonstrates that the Veteran's 
symptomatology has not warranted a higher disability rating 
at any time during the pendency of his claim.  As such, the 
Veteran's claim is denied.  

Relevant Laws

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

Relevant Facts

The Veteran was afforded a VA examination for his PTSD in 
January 2005.  The Veteran reported occasional social 
relationships, activities and leisure pursuits.  The examiner 
concluded that the Veteran's thought processes and content 
were normal and he did not suffer from any delusions or 
hallucinations.  His behavior was found to be appropriate and 
the Veteran denied any current suicidal thoughts or prior 
suicidal attempts.  The Veteran was capable of maintaining 
minimal personal hygiene and performing other basic 
activities of daily living.  The examiner found him to be 
fully oriented with intact judgment and normal impulse 
control.  His long-term memory was noted to be intact, but 
his short-term memory and concentration were found to be 
impaired.  He was also noted to be mildly depressed during 
the examination with slow speech.  His impulse control was 
within normal limits and he endorsed symptoms of chronic 
sleep impairment.  The examiner diagnosed the Veteran with 
moderate chronic PTSD that resulted in social isolation, 
relationship difficulties, and few friends.  A GAF score of 
60 was assigned at this time.  The examiner concluded that 
the Veteran would have moderate difficulty establishing and 
maintaining effective social and occupational relationships, 
and that the Veteran's psychosocial functional status and 
quality of life were moderately impaired due to his PTSD.  

The record also contains VA psychiatric outpatient treatment 
records.  According to an August 2004 record, the Veteran 
suffered from panic episodes that left him dysfunctional.  
The Veteran reported having suicidal thoughts during these 
episodes, but it was noted that he did not have a plan or 
intent to harm himself.  Another VA mental health note from 
August 2004 indicates that the Veteran reported having severe 
anxiety attacks approximately once per month, and they would 
leave him unable to breath and dizzy.  He reported that 
lately he had been having episodes about once per week.  

In September 2004, the Veteran reported that he still had 
panic attacks approximately once per week.  According to a 
January 2005 record, the Veteran continued to have panic 
episodes, or "spells" as the Veteran referred to them, but 
it was noted that he could function better through these with 
his new medication.  The Veteran again noted having panic 
attacks about once per week during treatment in July 2005, 
and he denied having suicidal or homicidal ideations.  
According to an August 2006 VA mental health note, the 
Veteran reported that he still had intermittent panic 
attacks, but that they were not as severe as they were in the 
past.  He also denied any suicidal or homicidal ideations, 
and he reported that his sleep disturbances were tolerable.  

A September 2007 psychiatric outpatient treatment note 
indicates that the Veteran reported some mild anxiety.  He 
also denied significant depressive symptoms or suicidal or 
homicidal ideations.  A December 2007 psychiatry clinic note 
indicates that the Veteran had done fair and he had no severe 
panic attacks to report.  A GAF score of 55 was assigned.  

In August 2007, the Veteran underwent a psychological 
evaluation for the purpose of determining his eligibility for 
Social Security Administration (SSA) benefits.  The examiner 
noted that the Veteran had clean hygiene and there was 
nothing odd about his behavior.  The Veteran was found to be 
alert and oriented in all spheres, and there was no evidence 
of delusions or hallucinations.  A GAF score of 53 was 
assigned at this time.  

The Veteran was afforded another VA examination for his PTSD 
in May 2008.  The examiner noted that the Veteran's therapy 
had been effective, with all of his GAF scores falling in the 
moderate range of social and occupational impairment.  The 
examiner noted that the Veteran was married and in a 
supportive relationship with his wife.  However, the Veteran 
denied having any current social relationships, activities or 
leisure pursuits.  The Veteran was found to be clean and 
neatly groomed at the time of examination, and the examiner 
concluded he was able to maintain a level of minimum personal 
hygiene.  

There was no history of suicidal attempts or episodes of 
violence.  Examination revealed the Veteran's speech to be 
clear.  His affect was found to be normal and his mood was 
good.  The Veteran was oriented in all spheres with 
unremarkable thought content or process.  There was no 
evidence of delusions or hallucinations, and the Veteran's 
judgment, insight and memory were intact.  The examiner noted 
that the Veteran had no inappropriate behavior or obsessive 
and ritualistic behavior.  The Veteran also did not have 
suicidal or homicidal thoughts at this time.  

The examiner noted that the Veteran had a history of panic 
attacks, but that a recent progress note indicated he had no 
severe panic attacks.  The examiner concluded that the 
Veteran exhibited moderate PTSD symptoms.  The examiner noted 
that the Veteran believed he was unemployed as a result of 
his PTSD symptoms.  However, the examiner concluded that the 
Veteran only exhibited moderate occupational impairment, and 
as such, the evidence did not support unemployment due to 
PTSD.  The examiner assigned a GAF score of 56 and concluded 
that the Veteran did not have total social or occupational 
impairment, or deficiencies in judgment, thinking, family 
relations, work, or mood, as a result of his PTSD.  However, 
he did exhibit reduced reliability and productivity due to 
his PTSD symptoms.  

According to a VA outpatient psychiatric examination from 
July 2008, the Veteran was casually dressed and groomed.  He 
exhibited coherent and goal-directed speech, and he was found 
to be cooperative.  The Veteran's mood was found to be 
anxious and his affect was noted to be full range and 
congruent.  There were no lethal thought processes noted, and 
the Veteran was found to be free of any perceptual 
abnormalities.  Finally, he was noted to be alert, oriented, 
and his insight and judgment were intact.  A GAF score of 50 
was assigned at this time.  

The Veteran was afforded an additional VA examination for his 
PTSD in February 2009.  The Veteran reported having mild, 
intermittent, depressive symptoms.  He also again reported 
having "spells" and he said he was suicidal when having 
such a spell, but that he is so incapacitated he could not 
actually harm himself.  The examiner noted that the Veteran 
exhibited no current or immediate suicidal ideation or plan 
and that he had not attempted suicide in the past.  The 
Veteran reported having a very good relationship with his 
children and having an excellent relationship with his wife 
of 41 years.  He also reported having a couple of friends 
whom he would see at his former place of employment.  The 
Veteran reported that he enjoyed fishing and watching sports 
on television.  

The examiner concluded that the Veteran had moderately 
impaired psychosocial functioning.  The Veteran was casually 
dressed during the examination with a mildly disheveled 
appearance.  However, the examiner concluded that he was able 
to maintain minimal personal hygiene.  His speech was found 
to be unremarkable and coherent.  The Veteran's affect was 
described as appropriate and his mood as anxious.  The 
Veteran was oriented in all spheres with unremarkable thought 
process and content.  The Veteran had no delusions or 
hallucinations and his insight and judgment were intact.  The 
Veteran did report sleep impairment almost every night.  
Impulse control was found to be good.  The examiner noted 
that the Veteran did not exhibit obsessive or ritualistic 
behavior.  The examiner concluded that the Veteran did 
exhibit chronic fleeting homicidal thoughts with no specific 
target, intent or plan, but he did not exhibit suicidal 
ideation.  The Veteran did not have a history of violence and 
his impulse control was found to be fair.  

Additionally, the examiner concluded that the Veteran had 
normal remote and immediate memory, but that his recent 
memory was mildly impaired.  The Veteran also reported slight 
impairment of driving due to feelings of anxiety.  The 
examiner also noted that the Veteran left his employment of 
20 years in June 2007.  The examiner diagnosed the Veteran 
with chronic PTSD and assigned a GAF score of 55.  The 
examiner further noted that while the Veteran attributes his 
spells of dizziness to his PTSD, the symptoms reported by the 
Veteran are not entirely consistent with panic attacks, and 
may be related to an unknown medical or psychiatric 
condition.  The examiner further opined that the Veteran was 
not totally unemployable due to his mental disorder, but that 
it may cause moderate interference at times.  The examiner 
also concluded that the Veteran did not have total social 
impairment and he did not have deficiencies in judgment, 
thinking, family relations, work, mood or school as a result 
of his PTSD.  However, the Veteran was noted to have reduced 
reliability and productivity due to his PTSD symptomatology.  

The record demonstrates that the Veteran has continued to 
seek VA outpatient treatment for his PTSD since his February 
2009 VA examination.  According to a March 2009 mental health 
note, the Veteran continued to have some residual PTSD 
symptoms, but the Veteran felt that he was managing these 
fairly well.  It was noted that the Veteran's PTSD was 
generally stable and that he exhibited no indication of 
harmful ideation.  A September 2009 mental health note 
indicates that the Veteran reported feeling anxious and 
irritable, and he endorsed symptoms of sleep impairment, 
flash backs, and hypervigilance.  However, the Veteran denied 
suicidal or homicidal ideations, delusions or hallucinations.  
He was also noted to have fair insight and judgment.  A GAF 
score of 55 was assigned.  

Finally, the record contains a letter prepared by a 
psychiatrist from the Gadsden VA Mental Health Clinic dated 
October 2009.  The psychiatrist noted that the Veteran 
continued to receive treatment and he exhibited symptoms of 
sleep impairment, mood disturbance, and impairment in social 
relationships.  It was noted that the Veteran's level of 
anxiety was easily exacerbated by situational stress with 
symptoms that included physical manifestations such as heart 
palpitations, dizziness, and difficulty focusing his 
thoughts.  The psychiatrist noted that the Veteran did not 
appear to be a good candidate for full-time employment at 
this time.  



Analysis

For historical purposes, the Veteran was granted service 
connection for PTSD in the currently appealed March 2005 
rating decision.  A disability rating of 30 percent was 
assigned per Diagnostic Code 9411, effective as of September 
9, 2004.  The Veteran appealed this decision, and in a 
November 2005 decision, the RO increased the Veteran's 
disability rating to 50 percent, effective as of September 9, 
2004.  The Veteran appealed this decision to the Board in 
January 2006.  

The General Rating Formula for Mental Disorders, including 
Diagnostic Code 9411, at 38 C.F.R. § 4.130 provides the 
following ratings for psychiatric disabilities.  A 50 percent 
rating is warranted if it is productive of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behaviour; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV)).  

Scores ranging from 41 to 50 illustrate serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning.  

Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).

The previously outlined medical evidence demonstrates that 
the Veteran does not meet the criteria for the next-higher 
disability rating of 70 percent at any time during the 
pendency of his claim.  The May 2008 and February 2009 VA 
examiners specifically concluded that the Veteran did not 
have deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood due to his service-
connected PTSD.  Also, the record contains no evidence 
suggesting that the Veteran has any obsessional rituals.  The 
evidence demonstrates that the Veteran's speech is not 
intermittently illogical, obscure, or irrelevant either.  The 
Veteran was noted to have slow speech during his January 2005 
VA examination, but this does not demonstrate that it was 
illogical, obscure or irrelevant.  The evidence also 
demonstrates that the Veteran has not exhibited spatial 
disorientation or impaired impulse control with periods of 
violence, as demonstrated by VA examination in January 2005, 
May 2008, and February 2009.  There is also no evidence of a 
neglect of personal appearance and hygiene.  While the 
February 2009 VA examiner noted that the Veteran had a 
"disheveled" appearance, he was noted to be able to 
maintain minimal personal hygiene.  

The evidence of record also demonstrates that the Veteran is 
able to establish and maintain effective relationships.  
According to the January 2005 VA examination, the Veteran had 
few friends with relationship difficulties.  The May 2008 VA 
examination revealed that the Veteran was married and in a 
supportive relationship with a moderate range of social 
impairment.  Finally, during his February 2009 VA 
examination, the Veteran reported having a very good 
relationship with his children and an excellent relationship 
with his wife, as well as having a few friends he would see 
at his former place of employment.  The record also contains 
a letter prepared by a former co-worker received by VA in 
January 2006 that notes that she worked with the Veteran for 
the past 10 years and had the opportunity to speak with the 
Veteran on an almost daily basis.  This evidence demonstrates 
that the Veteran is able to establish and maintain effective 
relationships.  

The Board recognizes that the Veteran has occasionally 
reported suicidal ideation during his panic attacks.  
According to an August 2004 VA treatment record, the Veteran 
reported thinking about suicide during his panic attacks, or 
"spells," but he had no plan or intent to harm himself.  
The Veteran made a similar report during his February 2009 VA 
examination, noting that he was suicidal during these 
attacks, but that he was always too incapacitated to cause 
himself harm.  The examiner indicated that the Veteran had no 
current suicidal ideation or plan and that he had never 
attempted suicide in the past.  The Veteran has also denied 
suicidal ideations during the majority of his psychiatric 
treatment of record, suggesting that these ideations are 
intermittent at best.  Furthermore, despite these reports by 
the Veteran, the February 2009 VA examiner concluded that 
this symptomatology did not result in deficiencies in most 
areas, such as family relations, judgment, thinking, mood, or 
work.  

The evidence also demonstrates that the Veteran has not 
exhibited near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively.  During his outpatient treatment in August 2004, 
the Veteran reported a history of severe anxiety attacks 
approximately once per month that had recently increased to 
about once per week.  The Veteran again noted having attacks 
about once per week upon treatment in July 2005.  During his 
May 2008 VA examination, it was noted that the Veteran had a 
history of panic attacks, but that his symptoms only resulted 
in moderate occupational impairment.  Finally, the February 
2009 VA examiner felt that the Veteran's "spells" were not 
panic attacks, but rather symptoms of an unknown medical or 
psychiatric condition.  Nonetheless, this examiner concluded 
that the Veteran only exhibited symptoms of moderate 
impairment.  The Veteran also reported that his depressive 
symptoms were only mild and intermittent during this 
examination.  As such, the preponderance of the evidence 
demonstrates that the Veteran has exhibited near-continuous 
panic or depression affecting his ability to function 
independently, appropriately and effectively.  

The Board recognizes that the Veteran has exhibited some 
difficulty in adapting to stressful circumstances.  The 
October 2009 letter from a VA psychiatrist noted that the 
Veteran's level of anxiety was easily exacerbated by 
situations of stress.  However, the record demonstrates that 
the Veteran was able to maintain employment for approximately 
20 years, and the VA examiners of record noted that the 
Veteran's symptomatology did not result in deficiencies in 
most areas, such as family relations, judgment, thinking, 
mood, or work.  Therefore, while the Veteran has exhibited a 
degree of difficulty in adapting to stressful circumstances, 
it has not risen to the degree of difficulty envisioned by a 
70 percent disability evaluation.  

Finally, the Board notes that the Veteran has predominantly 
received GAF scores between 51 and 60 throughout the entire 
claims period, with the exception of a GAF score of 50 being 
assigned during outpatient treatment in July 2008.  While GAF 
scores are not controlling, they must be considered as they 
represent the assessment of trained medical professionals.  A 
GAF score between 41 and 50 is illustrative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning.  A GAF score of 
51 to 60 is illustrative of more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  Therefore, the evidence demonstrates that 
the Veteran's symptomatology has been nearly unanimously 
viewed as "moderate." 

In summary, the evidence demonstrates that the Veteran has 
not endorsed the symptomatology necessary for a 70 percent 
disability evaluation.  While the Veteran has sporadically 
reported brief suicidal ideation, and he has exhibited 
difficulty in adapting to stress, the VA examiners concluded 
that the Veteran's PTSD symptomatology did not result in 
deficiencies in most areas, such as family relations, 
judgment, thinking, mood, or work.  Furthermore, the evidence 
clearly demonstrates that the Veteran is capable of 
establishing and maintaining effective relationships.  The 
Veteran has, however, been found to have occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as panic attacks more than once a week; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, suggesting that his overall disability picture 
is best characterized as 50 percent disabling.  See 38 C.F.R. 
§ 4.130.  

The Veteran also indicated in a June 2007 letter that he quit 
his job that month because of his PTSD as a result of "going 
off" on everyone.  However, the May 2008 VA examiner 
concluded that the Veteran was not totally unemployable due 
to his PTSD and concluded that the evidence did not support 
the Veteran's contention that he quit his job because of his 
PTSD.  The February 2009 VA examiner also concluded that the 
Veteran was not totally unemployable as a result of his PTSD, 
but rather, it may result in moderate interference at times.  
The Board recognizes that the October 2009 VA physician 
indicated that the Veteran did not appear to be a good 
candidate for full-time employment.  However, this was based 
in part on the Veteran's physical manifestations such as 
dizziness.  The February 2009 VA examiner noted that the 
physical manifestations were not entirely consistent with 
panic attacks, and may be related to an unknown medical or 
psychiatric condition.  Therefore, the preponderance of the 
evidence demonstrates that the Veteran is not totally 
unemployable as a result of his PTSD.  

The Board recognizes that a great deal of lay evidence in the 
record refers to the Veteran's "spells."  According to 
letters from the Veteran's wife and an individual who used to 
live with the Veteran, he would have frequent dizzy spells 
that would leave him more or less incapacitated.  However, as 
noted above, the February 2009 VA examiner felt that these 
spells may be related to an unknown physical or psychiatric 
disorder.  While the Veteran, and those around him, may 
believe his dizzy spells are a result of PTSD, the evidence 
of record does not confirm this fact.  Regardless, a 50 
percent disability evaluation is intended to compensate a 
Veteran with panic attacks occurring more than once a week, 
suggesting that even if these panic attacks are related to 
the Veteran's service-connected disability, which the Board 
is not conceding, he is already fully compensated for this 
symptomatology.  

The Veteran also reported in his January 2006 appeal to the 
Board that letters from his daughter and a co-worker 
demonstrate that he did in fact suffer from deficiencies in 
areas such as work, family relations, judgment, thinking, or 
mood.  However, while these letters certainly demonstrate 
intermittent episodes of impairment, a 50 percent disability 
rating is meant to compensate a Veteran for occupational and 
social impairment with reduced reliability and productivity.  
These letters fail to demonstrate that the Veteran suffers 
from deficiencies in most areas of his life - including 
family relations, judgment, thinking, or work.  The Veteran's 
judgment and thought process have routinely been found to be 
normal, and the Veteran himself described his family 
relations as very good and exceptional during his February 
2009 VA examination.  Therefore, the preponderance of the 
evidence demonstrates that the Veteran does not have 
deficiencies in most areas of his life, and a disability 
rating in excess of 50 percent is not warranted.  

As this issue deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of staged 
ratings as enunciated by the Court in the case of Fenderson 
v. West would be in order.  See 12 Vet. App. 119 (1999).  
However, as outlined above, the preponderance of the evidence 
demonstrates that the Veteran's symptomatology has not 
resulted in disturbances of motivation and mood or an 
inability to establish and maintain effective relationships 
at any time during the pendency of his claim.  As such, 
staged ratings are not warranted.  

To afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Veteran's symptoms associated with his service-connected 
PTSD include sleep impairment, occasional panic attacks 
having occurred more than once a week, disturbances of 
motivation and mood, depressed mood, anxiety, and social and 
occupational impairment.  However, these symptoms are all 
considered in a 50 percent disability rating.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Furthermore, the May 2008 VA 
examiner concluded that the Veteran did not become unemployed 
as a result of his PTSD symptomatology.  There is also no 
evidence of record suggesting that the Veteran has 
experienced frequent hospitalization as a result of his 
service-connected disorder.  

In summary, the rating criteria reasonably describe the 
Veteran's disability.  Disability ratings are determined by 
the application of the Schedule for Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Therefore, it is inherent that the Veteran suffers some 
occupational impairment as a result of his disability, as he 
is already 50 percent service-connected for his PTSD under 
Diagnostic Code 9411.  Referral for consideration of an 
extraschedular rating is, therefore, not warranted.

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to an initial disability rating in excess of 50 percent for 
his service-connected PTSD must be denied.

Service Connection Claims

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders 
diagnosed after discharge will still be service connected if 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as bilateral hearing loss 
or arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Bilateral Hearing Loss

The Veteran contends that he is entitled to service 
connection for bilateral hearing loss.  However, as outlined 
below, the preponderance of the evidence of record 
demonstrates that the Veteran's hearing loss did not manifest 
during, or as a result of, his active military service.  As 
such, service connection is not warranted.  

The Veteran's service treatment records demonstrate that the 
Veteran did not suffer from a chronic hearing loss disability 
during his active military service.  None of the Veteran's 
in-service treatment records reflect complaints of, or 
treatment for, a hearing impairment.  Furthermore, the 
authorized audiological evaluation performed as part of the 
Veteran's October 1967 separation examination revealed pure 
tone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

For VA purposes, hearing impairment is considered a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 dB 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 dB or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 CFR 
§ 3.385 (2009).  Therefore, the Veteran did not suffer from a 
hearing loss disability, for VA rating purposes, at the time 
of his separation from active duty in October 1967.  The 
Veteran also denied having trouble with his ears in his 
report of medical history associated with this examination, 
and the Veteran described his health as "good" and made no 
mention of a hearing loss disorder.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not 
demonstrate that the Veteran has suffered from chronic 
symptomatology of a hearing loss disorder since his 
separation from active duty.  The first medical evidence of 
record of a hearing loss disability is a January 2005 VA 
examination.  On the authorized audiological evaluation 
performed during this examination, pure tone thresholds, in 
dB, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
30
55
40
LEFT
35
40
30
60
55

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 84 percent in the left ear.  
Therefore, the evidence clearly demonstrates that the Veteran 
suffered from a bilateral hearing loss disability, for VA 
rating purposes, as of January 2005.  However, the January 
2005 VA examiner concluded that the Veteran's hearing loss 
was not caused by or a result of his military service, as his 
hearing was normal during his October 1967 separation 
examination.  

When considering whether or not to grant a claim for service 
connection, the Board may take into consideration the passage 
of a lengthy period of time in which the Veteran did not 
complain of the disorder at issue.  See Maxson v. West, 12 
Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the 
definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  In this 
case, the absence of any medical evidence of treatment for, 
or complaints of, a hearing loss disorder for approximately 
38 years after separation from service tends to establish 
that the Veteran has not suffered from chronic symptomatology 
since his separation from active duty.

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a bilateral 
hearing loss disorder.  The Veteran's service-treatment 
records demonstrate that the Veteran's hearing was normal at 
the time of his separation from active duty.  Furthermore, 
the record contains no medical evidence of hearing loss for 
more than 35 years after separation from active duty.  
Finally, the January 2005 VA examiner's conclusion that the 
Veteran's hearing loss was not related to military service.  
Therefore, the preponderance of the medical evidence of 
record demonstrates that service connection is not warranted.  

The Board recognizes that the Veteran argued in his April 
2005 notice of disagreement that he did not feel the exit 
examination information from 1967 should be used to decide 
his claim because he did not remember being afforded a 
separation examination when he left the Army.  However, the 
Veteran later stated in his January 2006 appeal to the Board 
that while he did not remember having a separation 
examination, he did remember taking a hearing test upon 
separation and being told he suffered from hearing loss.  The 
record clearly demonstrates that the Veteran had a separation 
examination in October 1967.  Furthermore, the record 
indicates that the Veteran had normal hearing at the time of 
his separation from active duty.  The Veteran also filled out 
and signed a report of medical history associated with this 
examination, and he denied a history of ear trouble, reported 
his health as "good," and made no mention of a hearing 
impairment.  Therefore, while the Board has considered the 
arguments posited by the Veteran, the preponderance of the 
evidence demonstrates that he was in fact afforded a 
separation examination in October 1967.  

The Board has also considered the lay statements provided by 
the Veteran in support of his claim.  In his April 2005 
notice of disagreement, the Veteran reported that he felt his 
hearing loss was due to his exposure to combat and grenade 
explosions near his head.  However, as a lay person, the 
Veteran is not competent to provide an opinion regarding the 
etiological manifestations of a current disability.  See 
Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  The Board notes that the Veteran is competent to 
provide testimony regarding symptomatology that is subject to 
lay observation, such as the existence of hearing loss.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
However, the preponderance of the evidence demonstrates that 
the Veteran's hearing was normal at the time of his 
separation from active duty, and as such, this testimony is 
not credible.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for bilateral hearing loss must be 
denied.

Back Injury

The Veteran contends that he is entitled to service 
connection for a back disability.  However, the preponderance 
of the evidence demonstrates that the Veteran's back disorder 
did not manifest during, or as a result of, his active 
military service.  As such, service connection is not 
warranted.  

The Veteran's service treatment records do not reveal any 
treatment for, or complaints of, a back disability during 
military service.  Also, according to the Veteran's October 
1967 separation examination, the Veteran's spine was normal 
upon examination.  The Veteran made no mention of an injury 
to his back or a painful back in his report of medical 
history associated with this examination as well.  The 
Veteran signed a form in November 1967 indicating that, to 
the best of his knowledge, there had been no change in his 
medical condition since his separation examination from the 
previous month.  As such, the Veteran's service treatment 
records do not demonstrate that the Veteran suffered from a 
chronic back condition at the time of his separation from 
active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The Veteran's post-service treatment records do not 
demonstrate that he has suffered from chronic symptomatology 
of a back disorder since his separation from active duty.  
The first medical evidence of record suggesting that the 
Veteran complained of back pain is an August 2004 VA mental 
health note in which the Veteran reported having a "bad 
back."  As previously noted, when considering whether or not 
to grant a claim for service connection, the Board may take 
into consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  
In this case, the absence of any medical evidence of 
complaints regarding the back for approximately 37 years 
after separation from service tends to suggest that the 
Veteran has not suffered from chronic symptomatology 
regarding his back.  

The record also contains a Medical Examiner's Report from the 
Social Security Administration (SSA) dated August 2007.  X-
rays taken at this time revealed a slight division of the 
lumbar to the left with post-hypertrophic spurring at the L3 
to L5 vertebrae.  A diagnosis of degenerative disc disease of 
the lumbar spine was assigned at this time.  The physician 
did not relate this condition to the Veteran's military 
service.  

According to a general VA examination for the purposes of 
determining employability dated February 2009, the Veteran 
reported intermittent back pain since his separation from 
active duty.  The Veteran denied any specific injury or 
trauma to his back during military service.  Finally, it was 
noted during outpatient treatment in June 2009 that the 
Veteran's back hurt a little, but otherwise, he was okay.  

Having considered the above evidence, the Board concludes 
that the preponderance of the evidence demonstrates that the 
Veteran is not entitled to service connection for a back 
disorder.  The Veteran's service treatment records are silent 
as to any complaints regarding the back.  Furthermore, there 
is no evidence of complaints of back pain for approximately 
37 years after service, and the Veteran denied any injury or 
trauma to the back during his February 2009 general VA 
examination.  Without any evidence of an in-service injury, 
and without any medical evidence suggesting that the 
Veteran's current symptoms are related to his military 
service, the Board must deny the Veteran's claim.  

The Board recognizes that the Veteran believes his current 
back pain is related to military service.  However, as a 
layperson, the Veteran is not competent to offer an opinion 
as to the etiological onset of his current back condition. 
See Routen, 10 Vet. App. at 186; see also Bostain, 11 Vet. 
App. at 127 (citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  

During his February 2009 VA examination, the Veteran reported 
having intermittent back pain ever since his military 
service.  The Board also received a statement from the 
Veteran's wife in April 2005 indicating that the Veteran 
complained of back pain and sought medical treatment upon 
return from service in 1968.  She indicated that the records 
were no longer available.  The Board notes that as laypeople, 
the Veteran and his wife are competent to testify to symptoms 
subject to lay observation, such as pain.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the 
evidence demonstrates that the Veteran's spine was normal 
upon separation from active duty in 1967.  The record also 
contains no evidence of back pain until August 2004.  
Therefore, the testimony regarding the onset of his back pain 
is contradicted by the medical evidence of record.  As such, 
the Board does not find this testimony to be credible.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a back injury must be denied.


ORDER

Entitlement to an initial disability rating in excess of 50 
percent for posttraumatic stress disorder (PTSD) is denied.  

Entitlement to service connection for bilateral hearing loss 
is denied.  

Entitlement to service connection for a back disorder is 
denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


